UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6612



VINCENT JOHN HALL,

                                              Plaintiff - Appellant,

          versus


LARRY TUSTALL; MAXTON POLICE DEPARTMENT; MAJOR
GOINGS; SCOTLAND COUNTY SHERIFF DEPARTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-28-5-BO)


Submitted:   September 12, 2002           Decided:   October 1, 2002


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent John Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent   John   Hall   appeals   the   district   court’s   order

dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint.       We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See Hall v. Tustall, No. CA-02-28-5-BO (E.D.N.C.

Mar. 20, 2002).   We deny Hall’s motion for default judgment.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                  2